DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 16 September 2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20 – 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rondoni et al. (US PGPUB 2007/0252714) in view of Su et al. (US PGPUB 2013/0079841).
Regarding claim 20, Rondoni discloses a method comprising: sensing wetness caused by urine leakage (e.g. paragraph 34); generating stimulation configured to stimulate a pelvic floor nerve of a patient in response to the sensed wetness (e.g. paragraphs 30, 40, and 42); and delivering stimulation to the pelvic floor nerve (e.g. paragraphs 40 – 41).  Rondoni fails to teach that the stimulation occurs through external stimulation electrodes to the first dorsal genital nerve and the second dorsal genital nerve.
Su teaches it is known that electrical stimulation may be used to treat urinary incontinence through stimulation of the dorsal genital nerve through external electrodes (e.g. paragraph 40).  
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the stimulation as taught by Rondoni with stimulating the dorsal genital nerve through external electrodes as taught by Su, since Su teaches that the dorsal genital nerve is stimulated to treat urinary incontinence and since external electrodes would provide a more noninvasive therapy.
Regarding claim 21, Rondoni discloses determining a wetness level of the sensed wetness; comparing the wetness level to at least one pre-determined threshold; and based on the comparison, controlling the stimulation based on the comparison (e.g. paragraphs 76-77).
Regarding claim 22, Rondoni discloses delivering the stimulation comprises delivering the stimulation in response to the wetness level being above a pre-determined level (e.g. paragraphs 76-77 and Fig. 13).
Regarding claim 23, Rondoni discloses sensing wetness comprises sensing an impedance via external sensing electrodes (e.g. paragraph 34).
Regarding claim 24, Rondoni discloses delivering stimulation is on a closed-loop basis (e.g. paragraph 8; because Rondoni teaches automatically adjusting the stimulation therapy based on the sensed data, it is considered a closed-loop system).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792